t c memo united_states tax_court charles deverna petitioner v commissioner of internal revenue respondent docket no filed date donald jay pols for petitioner patricia a riegger for respondent memorandum findings_of_fact and opinion cohen judge the petition in this case was filed in response to a notice_of_determination denying petitioner’s request to abate interest on income_tax liabilities for and pursuant to sec_6404 the issue for decision is whether the failure to abate interest between date and september or date was an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in garden city new york at the time the petition in this case was filed during through petitioner was an investor in manhattan associates a coal mining partnership petitioner’s former wife barbara deverna b deverna filed a joint federal tax_return with petitioner b deverna was granted relief from joint_and_several_liability for the assessments resulting from investments in manhattan associates for through manhattan associates was a partnership subject_to the procedures of the tax equity fiscal responsibility act of publaw_97_248 96_stat_324 tefra provisions found in sections robert brown brown was the tax_matters_partner tmp for manhattan associates thirty coal mining partnerships were promoted by norman swanton swanton prior to and including manhattan associates were formed subsequent to the effective date of tefra tefra partnerships test cases involving pre-tefra partnerships were selected for litigation of the swanton coal programs in the tax_court the remaining tefra partnerships agreed to be bound by the outcome of the test cases matthew d lerner lerner of zapruder odell represented of the tefra partnerships associated with swanton but did not represent manhattan associates lerner agreed to act for manhattan associates in a limited capacity in reviewing and signing decision documents and form sec_906 closing_agreement on final_determination covering specific matters on date the internal_revenue_service irs sent a letter to petitioner to notify him that manhattan associates was selected for examination notice the notice stated that the irs was not required to notify partners individually of conferences or other events during the tefra proceeding the notice further stated that the tmp was responsible for notifying partners of the more important events during the proceeding but the results of the proceeding generally apply to all partners even if the tax_matters_partner does not provide that information the irs and the tmp were unable to reach a settlement for manhattan associates on date the irs sent to manhattan associates and brown a notice of final partnership_adjustment fpaa on date the irs sent to petitioner an fpaa on date brown filed a petition in response to the fpaa and the case was docketed in the tax_court at docket no settlement negotiations in date while waiting for the decisions of the court in the earlier test cases the legal representatives of the tefra partnerships reached a basis for settlement with the irs the parties agreed to general settlement terms which then had to be applied individually to each of the tefra partnerships and then to each limited_partner within each partnership the general basis of settlement in part was as follows a taxpayers would be entitled to deduct of the out of pocket cash paid to the partnership in the year the cash was paid b the internal_revenue_service agreed to waive any penalties asserted in the fpaa and c the sec_6621 rate of interest would apply to any deficiency the basis of the settlement for all of the tefra partnerships was the same for the irs to credit nearly big_number limited partners in the tefra partnerships with the proper settlement individual computations were necessary first at the partnership level each of the tefra partnership’s tax returns was different from the other partnerships’ returns and each of the limited partner’s deductions on their individual tax returns was different as a result of these differences each partnership and then each limited_partner was addressed one at a time before the individual computations could be done the irs had to determine a how much cash was contributed by each limited_partner b in which tax years the contributions were made c whether the limited partners received any distributions d in which tax years any distributions were made e whether each limited_partner contributed cash towards a note settlement agreement in f and how much cash if any was contributed by each limited_partner towards the note settlement agreement in the answer to each of the six questions was needed to determine the deficiencies and or credits for each of the nearly big_number limited partners in the tefra partnerships after the above was determined a computation had to be prepared by an appeals officer from the manhattan appeals_office before a proposed decision document could be submitted to the court on date lerner sent to all swanton tefra partners a letter notifying them of the settlement with the irs date letter the letter in part stated that the irs would begin sending decision documents and closing agreements to the partners within to months after date the letter further stated that within year after the partnership’s decision document is filed the irs would send the partner a bill for any additional tax due the letter mentioned several additional steps to be taken before individual computations could be completed in date the manhattan appeals_office manhattan appeals prepared computations for the settlement a proposed decision document based on the computations had to be prepared by irs district_counsel attorney moira sullivan sullivan proposed computations and a proposed decision document were sent to lerner on date and lerner returned the signed decision document to district_counsel on date on date the irs sent to brown his first set of closing agreements to be sent to the individual partners in manhattan associates brown had the opportunity to send the computations to the limited partners for their approval of the settlement as reflected in the computations the closing agreements included a request that brown’s wife also sign the documents on date brown returned the closing agreements but his wife did not sign them on date a second package of closing agreements was sent to brown with a request that both he and his wife sign the documents after brown received the second package of closing agreements he informed district_counsel that he was not married to his wife in and on date revised closing agreements were sent to brown and his wife between january and date brown signed the revised closing agreements and returned them to district counsel’s office the agreements had to be signed by manhattan appeals however and not by district_counsel the closing agreements were countersigned by manhattan appeals and then returned to district counsel’s office on date after district counsel’s office received the signed closing agreements from manhattan appeals the manhattan associates decision document was sent to the tax_court on date a decision was entered in the manhattan associates case by the court under rule a for through on date the decision became final under sec_7481 the manhattan associates case was sent to manhattan appeals for closing and assessment the case was sent to the controlling irs service_center for the swanton coal programs for processing and forwarded to the tefra unit of the irs service_center where the taxpayers filed their returns so that the taxpayers could be assessed on date forms 4549-a income_tax examination changes were sent to petitioner for on date forms 4549-a were sent to petitioner for on date forms 4549-a were sent to petitioner for as a result of the changes to petitioner’s account due to the manhattan associates tefra proceedings the irs assessed dollar_figure on date dollar_figure on date and dollar_figure on date for and respectively petitioner failed fully to pay the federal_income_tax liabilities for through request for abatement of interest on date c edmonds allen allen sent a letter to nancy l jones at the irs kansas city service_center requesting a correction in the calculation of petitioner’s interest the letter erroneously claimed that the tefra partnership settlement stated that the partnerships were not subject_to the tax-motivated penalty under sec_6621 further the letter argued that interest was overassessed for the letter suggested that sullivan be contacted for documentation and verification of the settlement sullivan was contacted and confirmed that sec_6621 interest applied on date tax examining assistant fred fuqua fuqua responded in a letter to petitioner stating that allen was not an authorized representative to handle petitioner’s tax matters on date fuqua sent to petitioner an additional letter notifying petitioner that interest based on tax-motivated transactions was correct but that the amount of the interest for would be adjusted because it was overassessed on date the irs sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing on date petitioner filed form request for a collection_due_process_hearing request the request states the taxes were assessed based upon an information_return sic my deposition sic was agreed to many years ago the tax assessments were not billed until recently the interest should be abated based upon revproc_87_42 petitioner’s request was assigned to appeals officer warren vogel vogel of the long island appeals_office vogel handled petitioner’s request from date through date on date petitioner’s request was transferred to appeals settlement officer gerard ohrtman ohrtman on date john r serpico sent to vogel a letter setting forth petitioner’s position the letter enclosed a form_2848 power_of_attorney and declaration of representative dated date giving power_of_attorney to john r serpico john g serpico and jeffrey s ehrlich ehrlich in particular the letter stated his matter was settled several years prior to the issuance of rars there were other partnerships that went to tax_court and the irs failed to perform the ministerial_act of issuing an rar to mr deverna until all the cases were settled cases that had no relationship to mr deverna’s settlement in the early 1990s sic no documentary support for the alleged settlement was provided on date ohrtman sent to petitioner’s representative a letter informing him that the issue petitioner raised was not relevant for inclusion in a collection_due_process_hearing ohrtman further stated that he would maintain jurisdiction over the case but that he had arranged for another appeals officer to conduct a hearing on the interest abatement issue he suggested that proof of the items stated in the claim should be made available when the appeals officer made contact on date an appeals officer called to speak to john r serpico ehrlich stated that john r serpico had passed away ehrlich requested that the appeals officer refrain from working on petitioner’s case until the law firm could determine which of the representatives would handle petitioner’s case as a result of the destruction of the world trade center on date both the administrative and legal files regarding the manhattan associates case were destroyed on date the appeals officer called ehrlich because he had not yet been contacted by a member of ehrlich’s firm ehrlich informed the appeals officer that the firm still had not decided who would handle petitioner’s case the appeals officer informed ehrlich that if the firm did not call him back he would make a determination on petitioner’s case based on the information in the file ehrlich did not call the appeals officer the appeals officer reviewed petitioner’s case file including the transcripts of petitioner’s tax accounts on date the irs sent to petitioner a full disallowance - final_determination disallowing petitioner’s claim for interest abatement the request for abatement was denied because the irs did not find any errors or delays on our part that merit abatement of interest in our review of available records and other information opinion under sec_6404 the commissioner may abate the assessment of interest on any deficiency if the interest is attributable to an error or delay by an officer_or_employee of the irs acting in his official capacity in performing a ministerial_act amendments to sec_6404 in do not apply to this case because they apply only to interest accruing with respect to deficiencies or payments for tax years beginning after date a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act have taken place sec_301_6404-2t b temporary proced admin regs fed reg date the mere passage of time during a tax dispute does not establish error or delay in performing a ministerial_act 113_tc_145 the court may order abatement where the commissioner abuses his discretion by failing to abate interest sec_6404 in order to prevail a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law lee v commissioner supra pincite 112_tc_19 petitioner contends that respondent failed to perform the ministerial_act of issuing an rar to mr deverna until all cases were settled specifically petitioner argues that when he received the date letter from lerner the case was settled and assessments should have been made at that time petitioner argues that interest should be abated from the date of the date letter until the dates of the assessments in petitioner testified at trial that he received the date letter and thought that based on the letter’s contents the case was settled with the irs the letter however was prepared by lerner a representative of some of the tefra partnerships but not a representative of manhattan associates it is unclear from the record whether the date letter was sent in response to a specific correspondence between respondent and lerner there is no evidence that petitioner did any of the things described in the letter as prerequisites to assessments against individual partners the letter was not presented to vogel or ohrtman as a basis for petitioner’s allegations that he had settled his case the letter was not presented to respondent for consideration until after preparation for trial commenced on date as a result vogel and ohrtman did not review the letter on which petitioner allegedly relied and had no information regarding the settlement of petitioner’s case any earlier than when documents were sent to brown in moreover respondent is not bound by a letter that was not sent by the irs in any event the passage of time from date until september or date was attributable to the complexity and the extent of the swanton coal programs and not due to a ministerial error sullivan testified during trial as to the complex issues and lengthy procedures involved in settling the swanton coal programs after lengthy settlement negotiations in the appeals_office prepared computations and district_counsel prepared proposed decision documents for all partnerships involved during and the computations and decision documents were sent to the tmps part of the responsibility for the delay falls on petitioner’s representatives sullivan testified that brown was generally uncooperative with the irs and sullivan was forced to speak through intermediaries when dealing with brown sullivan also needed to send multiple decision documents to brown before he signed and returned the documents in the decision documents were sent to the court and the decision was entered the decision became final in and the assessments followed petitioner also argues that there was an abuse_of_discretion in denying petitioner’s request without considering pertinent evidence examining relevant factors and articulating a satisfactory explanation petitioner relies on beagles v commissioner tcmemo_2003_67 in arguing that the commissioner allowed a partial abatement of interest in a different partnership associated with the swanton coal programs in beagles however the partner became terminally ill and the surviving_spouse presented relevant documents to the appeals officer here petitioner did not provide any evidence during the administrative process to support his claim that he settled his case several years prior to the assessments his spouse was given relief under sec_6015 in any event as in beagles we conclude that the delays involved in this case were not attributable to ministerial acts relief given administratively in different circumstances does not establish abuse_of_discretion see fargo v commissioner tcmemo_2004_13 mekulsia v commissioner tcmemo_2003_138 petitioner also complains that vogel and ohrtman did not contact sullivan regarding the swanton coal programs petitioner and his representatives failed to contact ohrtman during his review of the interest abatement request and did not comply with the requests of the appeals officer with whom ohrtman was coordinating the case they did not provide the letter on which petitioner claims reliance thus the appeals officer and ohrtman relied on the information that remained in petitioner’s file after the destruction of the world trade center nothing in sullivan’s trial testimony supported petitioner’s arguments and the failure to contact her would not have affected the determination we have considered petitioner’s other arguments they are unpersuasive we therefore uphold respondent’s determination not to abate interest in this case to reflect the foregoing an appropriate order and decision will be entered
